Citation Nr: 1217062	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  12-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties.

(The Board addresses the claims of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder and entitlement to a total disability rating for compensation purposes based on individual unemployability in a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The June 2010 rating decision reduced the disability evaluation assigned to the Veteran's bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties, from 20 percent to 10 percent, effective April 13, 2010.  The Veteran timely appealed this decision. 

In December 2011, the RO issued a rating decision which, in pertinent part, restored the 20 percent evaluation assigned to the Veteran's bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties, effective from January 7, 2010.  The Veteran continues to seek an increased evaluation for this condition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

The RO's December 2011 rating decision also found clear and unmistakable error in a June 2008 RO rating decision which granted a 20 percent evaluation for the Veteran's bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties.  The Veteran has not filed a notice of disagreement concerning this issue.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.



REMAND

The Veteran is seeking an evaluation in excess of 20 percent for his service-connected bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties.

During the course of this appeal, the RO provided the Veteran with VA audiological examinations in February 2010 and April 2010.  

In January 2012, the Veteran submitted his substantive appeal indicating that his bilateral hearing loss had worsened since his most recent VA audiological examinations.  Accordingly, the RO must schedule the Veteran for the appropriate VA examination to ascertain the current severity of his service-connected bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties.  38 C.F.R. § 3.159(c)(4)(i); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Accordingly, the case is remanded for the following:

1.  Schedule the Veteran for the appropriate examination to determine the severity of his service-connected bilateral defective hearing, with perforated eardrums and bilateral tympanoplasties.  The claims folder must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral hearing loss.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


